Case 4:18-cv-00442-ALM-CMC Document 127 Filed 04/20/20 Page 1 of 2 PageID #: 6139



                     IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.                                                Case No. 4:18-cv-442-ALM

  David Folkenflik, et al.,

       Defendants


                         PLAINTIFF’S UNOPPOSED MOTION
                       FOR LEAVE TO EXCEED PAGE LENGTH

          NOW COMES Edward Butowsky, the Plaintiff, moving the Court to grant him

  permission to exceed the page limit found in Local Rule 7(a)(2):

          The Plaintiff filed an unopposed motion for leave to exceed the page limits set

  forth in Local Rule 7(a)(2), and it included a request to extend the page limit for the

  Defendants’ reply in support of their motion for sanctions. See Unopposed Motion for

  Leave to File Excess Pages (Doc. No. 112). The Court granted that motion. See Order

  (Doc. No. 113). In light of the Defendants’ ten-page reply, the Plaintiff requests that the

  Court grant him leave to exceed the page limit on the Plaintiff’s Sur-Reply in Opposition

  to Defendant’s Motion for Sanctions (Doc. No. 125), namely to file a ten-page sur-reply.

  The undersigned has conferred with counsel for the Defendants, and the Defendants do

  not oppose this request.




                                             -1-
Case 4:18-cv-00442-ALM-CMC Document 127 Filed 04/20/20 Page 2 of 2 PageID #: 6140



                                            Respectfully submitted,

                                            /s/ Ty Clevenger
                                            Ty Clevenger
                                            Texas Bar No. 24034380
                                            P.O. Box 20753
                                            Brooklyn, New York 11202-0753
                                            (979) 985-5289
                                            (979) 530-9523 (fax)
                                            tyclevenger@yahoo.com

                                            Attorney for Plaintiff Edward Butowsky

                                            Steven S. Biss (VSB # 32972)
                                            300 West Main Street, Suite 102
                                            Charlottesville, Virginia 22903
                                            Telephone: (804) 501-8272
                                            Facsimile: (202) 318-4098
                                            stevenbiss@earthlink.net

                                            Attorney for Plaintiff Edward Butowsky




                           CERTIFICATE OF CONFERENCE

        I certify that I conferred with counsel for the Defendants via email, and the
  Defendants do not oppose this motion.

                                            /s/ Ty Clevenger
                                            Ty Clevenger


                              CERTIFICATE OF SERVICE

         I certify that a copy of this document was filed electronically with the Court's ECF
  system on April 20, 2020, which should result in automatic notification to all counsel of
  record.

                                            /s/ Ty Clevenger
                                            Ty Clevenger



                                             -2-
